DETAILED ACTION
This action is in reply to papers filed 6/15/2021. Claims 154-166 are pending and examined herein.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

      Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the as-filed specification.

					  Withdrawn Rejection(s)
The 101 nonstatutory double patenting rejection of instant claims over claims 1, 3, 5, 8, 12, 14-15, 20, 23, 27, 29 and 32 of Application No. 16/304,740 is withdrawn in view of the abandonment of Application 16/304,740.
					Maintained Rejection(s)
Applicant's arguments filed 6/15/2021, with respect to the 112 (a) new matter rejection of claim 160 has been fully considered but they are not persuasive. Applicant’s arguments will be addressed following maintained rejection.
Applicant's arguments filed 6/15/2021, with respect to the 103 (a) rejection of claims 154-159 and 161 as being unpatentable over  Paul (PgPub US20100196324A1, Published 8/5/2010) in view of Hacohen et al. (PgPub US20160101170A1, Filed 10/7/2015) and Liu et al.  have been fully considered but they are not persuasive. Applicant’s arguments will be addressed following maintained rejection.
Applicant's arguments filed 6/15/2021, with respect to the 103 (a) rejection of claim 160 as being unpatentable over Paul (PgPub US20100196324A1, Published 8/5/2010) in view of Hacohen et al. (PgPub US20160101170A1, Filed 10/7/2015), Liu et al. (PgPub US20150374790A1, Published 12/31/2015) and Ng et al. (WO2014012082A2, Published 1/16/2014) has been fully considered but they are not persuasive. Applicant’s arguments will be addressed following maintained rejection.
Applicant's arguments filed 6/15/2021, with respect to the 103 (a) rejection of claim 162 as being unpatentable over Paul (PgPub US20100196324A1, Published 8/5/2010) in view of Hacohen et al. (PgPub US20160101170A1, Filed 10/7/2015), Liu et al. (PgPub US20150374790A1, Published 12/31/2015) and Lu et al. (Clin Cancer Res. 2014 Jul 1; 20(13): 3401–3410) has been fully considered but they are not persuasive. Applicant’s arguments will be addressed following maintained rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 160 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Note that the rejection has been updated to reflect the substitution of the phrase ‘wherein the linker is amino acid residues 661-664 of SEQ ID NO: 109’ for ‘SEQ ID NO: 113’ in claim 160.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003) and In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). (Refer to MPEP 2163.02). The proscription against the introduction of new matter in a patent application serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981).
In ‘Remarks’ filed by Applicant on 6/15/2021, Applicant states on pg. 10 that no new matter is added by the inclusion of SEQ ID NO: 113 because “all of new SEQ ID NO:113 is part of SEQ ID NO:109 (which was submitted in the originally filed sequence listing)..” This argument is not found persuasive. 
In Purdue Pharma L.P. v. Faulding Inc. 230 F.3d 1320, 1326, 56 USPQ2d 1481, 1486 (Fed. Cir. 2000), the Courts noted that “with respect In re Ruschig 379 F.2d 990, 154 USPQ 118 (CCPA 1967), Ruschig makes clear that one cannot disclose a forest in the original application, and then later pick a tree out of the forest and say “here is my invention.” In order to satisfy written description requirement, the blaze marks directing the skilled artisan to that tree must be in the originally filed disclosure.” In this regard, the disclosure of SEQ ID NO: 109 (the forest) does not satisfy the written description requirement for SEQ ID NO: 113 (a tree in the forest) because there was no explicit or implicit disclosure of SEQ ID NO: 113 in the originally filed specification (i.e. blaze marks directing the skilled artisan to the tree in the forest).  Accordingly, SEQ ID NO: 113 constitutes new matter. 
It has been consistently held by the Courts that “It is not sufficient for purposes of the written description requirement of Section 112 that the disclosure, when combined with the knowledge in the art, would lead one to speculate as to modifications that the inventor might Lockwood v. American Airlines Inc., 41 USPQ2d 1961, 1966 (CAFC 1997).  Applicant, thus, should amend these claims or convincingly demonstrate support.

                                        Applicant’s Arguments/Response to Arguments 
       In order to practice compact prosecution, Applicant’s arguments are addressed below. 

Applicant argues: SEQ ID NO: 113 has been added which corresponds to amino acid residues 661-664 of SEQ ID NO: 109. As all of new SEQ ID NO: 113 is part of SEQ ID NO: 109 (which was submitted in the originally filed sequence listing), no new matter has been added by the new sequence listing being submitted herewith. Claim 160 has been amended to refer to SEQ ID NO: 113. The specification has been amended to update the Reference to the Sequence Listing paragraph and to reference SEQ ID NO: 113 appropriately in view of the new sequence listing which is being submitted herewith.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. This is because, as noted in the previous office action, residues 661-664 of SEQ ID NO: 109 lacked support in the originally filed specification. As such, SEQ ID NO: 113, which corresponds to residues 661-664 of SEQ ID NO: 109, also lacks support in the originally filed specification. 
Because Applicant’s arguments were not found persuasive, the rejection is maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Prior Art Rejection 1
Claims 154-159 and 161 remain and new claims 163-166 are rejected under 35 U.S.C. 103 as being unpatentable over Paul (PgPub US20100196324A1, Published 8/5/2010, Reference 4 in IDS filed 1/15/2021) in view of Hacohen et al. (PgPub US20160101170A1, Filed 10/7/2015, Reference 7 in IDS filed 1/15/2021) and Liu et al. (PgPub US20150374790A1, Published 12/31/2015, Reference 5 in IDS filed 1/15/2021). Note that the rejection has been updated to reflect amendments to previously pending claims and to address new claims.


Paul is drawn to a method for treating or preventing a variety of diseases including cancers and infectious diseases (bacteria and virus infections) (Pg. 1, para. 2). Regarding claim 154, in-part, Paul teaches an E1- and E3-deleted (as in claim 155) replication-defective adenoviral vector (Pg. 15, para. 108) comprising a nucleic acid molecule encoding a fusion protein comprising a first immunoregulating polypeptide and a second immunoregulating polypeptide that is different from the first (Abstract), wherein one of said polypeptides comprise IL-15 (as in claim 157) (Pg. 4-5, para. 33), and a nucleic acid molecule encoding a tumor neo-antigen such as the tumor neo-epitope melanoma antigen gene family 4 (MAGE4/MAGE-4A) (as in claim 161) (Pg. 15, para. 109; Pg. 15-16, para. 112). Paul teaches the claim 158) (Pg. 3, para. 25). Regarding claim 159, Paul teaches the linker is 5 to 50 amino acid long and comprises amino acids such as glycine, serine, threonine, asparagine, alanine and proline (Pg. 8, para. 64). With respect to claim 156, Paul teaches the vector can be made gutless- however this is not a requirement (Pg.13, para. 97~ “It is also conceivable to employ a minimal (or gutless) adenoviral vector which lacks all functional genes including early (E1, E2, E3 and E4) and late genes .”) , thus meeting the limitations of claim 156.  And although Paul teaches a tumor neo-antigen Paul fails to teach the tumor neo-antigen is prepared by a process comprising: a. obtaining a tumor sample from a subject; b. identifying tumor specific mutations in the tumor sample comprising whole exome sequencing of the tumor sample; c. identifying expressed mutations from step b by RNA sequencing: d. identifying the neo-antigen from the expressed mutations from step c comprising analyzing the sequences for their predicted binding affinity to MHC Class I molecules, wherein peptide(s) predicted to bind MHC Class I molecules with IC50<500 are neo-antigen(s); and packaging a nucleotide encoding the neo-antigen identified in step d into the
adenoviral vector (as further in claim 1).
Before the effective filing date of the claimed invention, and with further regards to claim 154,in-part, Hacohen taught a method of making a personalized neoplasia vaccine for a subject diagnosed as having a neoplasia/tumor, which includes identifying a plurality of mutations, via whole exosome data (Pg. 35, para. 396) (as in claim 154(b)), in the neoplasia, analyzing the plurality of mutations to identify a subset of at least five neo-antigenic mutations predicted to encode neo-antigenic peptides, wherein the encoded neo-antigenic peptides are in vivo using an adenovirus system (as in claim 154(e)) (Abstract; Pg. 14, para. 154). Hacohen teaches the RNA sample for detecting the presence of a particular mutation is obtained from a neoplasia/tumor or a bodily fluid, e.g., blood (Pg. 11, para. 125-126) ((as in claim 154(a)) and as in claim 154(c)). Note that Hacohen teaches matching the tumor sample with a normal tissue sample from the subject and then comparing the whole exome sequencing of the two to determine mutations (as further in claim 154(a), claim 154(b) and claim 154 (c)) (Pg. 4, para. 50; Pg. 33, para. 355; Pg. 34, para. 374+; Pg. 34-35, para. 380-381; Pg. 35, para. 387; Pg. 35, para. 395).
Hacohen teaches analysis of the binding characteristics of the neoantigen data from the literature (Table 4) as well as the candidate neoepitopes from the data in CLL revealed conceptual insights into the types of point mutations most likely to effectively create a T cell response. It was found that a consistent feature of immunogenic neoepitopes was a predicted binding affinity<50 nM (Pg. 55, para. 491) (as in claim 154(d), claim 163, claim 164, claim 165 and claim 166).
And although Paul teaches an immunological fusion partner, Paul fails to teach the immunological fusion partner comprises at least 85% identical to SEQ ID NO: 88 (as further in claim 154).
Before the effective filing date of the claimed invention, Liu et al. taught a nucleic acid sequence encoding for an immunological fusion partner, wherein said fusion partner is 100% identical to SEQ ID NO: 88 (as further in claim 154).
The alignment between SEQ ID NO: 88 (Qy, query) and the nucleic acid taught by Liu et al. Liu et al. (Db, database) is provided below.

RESULT 1
BCK65946
ID   BCK65946 standard; protein; 114 AA.
XX
AC   BCK65946;
XX
DT   25-FEB-2016  (first entry)
XX
DE   Human IL-15N72D mature protein SEQ ID NO: 3.
XX
KW   IL-15 receptor; acute myelogenous leukemia; anti-hiv; antigen;
KW   b-cell lymphoma; bladder cancer; breast tumor; cell death;
KW   chronic lymphocytic leukemia; colorectal tumor;
KW   cutaneous t-cell lymphoma; cytostatic; dermatological; endocrine-gen.;
KW   esophagus tumor; gastrointestinal-gen.; glioblastoma; gynecological;
KW   head and neck tumor; hematological neoplasm; hematological-gen.;
KW   hiv infection; hodgkins disease; immunomodulator; lung tumor; melanoma;
KW   multiple myeloma; neoplasm; nephrotropic; non-hodgkin lymphoma;
KW   non-small-cell lung cancer; ovary tumor; prostate tumor;
KW   renal cell carcinoma; respiratory-gen.; signal peptide; solid tumor;
KW   squamous cell carcinoma; stomach tumor; t-cell lymphoma; therapeutic;
KW   uropathic; viral infection; virucide.
XX
OS   Homo sapiens.
XX
CC PN   US2015374790-A1.
XX
CC PD   31-DEC-2015.
XX
CC PF   30-JUN-2015; 2015US-00755989.
XX
PR   30-JUN-2014; 2014US-0018899P.
XX
CC PA   (LIUB/) LIU B.
CC PA   (RHOD/) RHODE P.
CC PA   (WONG/) WONG H C.
CC PA   (XUWW/) XU W.
XX
CC PI   Liu B,  Rhode P,  Wong HC,  Xu W;
XX
DR   WPI; 2016-01040A/07.
XX
CC PT   Treating neoplasia e.g. glioblastoma, T-cell lymphoma and B-cell 
CC PT   lymphoma, or infection in human, by administering antibody and 
CC PT   pharmaceutical composition to human.
XX
CC PS   Claim 2; SEQ ID NO 3; 67pp; English.
XX
CC   The invention relates to novel IL-15 based molecules. The invention 

CC   for the treatment of a virus; (c) a method for killing diseased cells 
CC   expressing a target antigen. The method is used for treating a neoplasia 
CC   or an infection in a subject where neoplasia is chosen from glioblastoma,
CC   prostate cancer, hematological cancer, B-cell neoplasms, multiple 
CC   myeloma, B-cell lymphoma, Hodgkin's lymphoma, chronic lymphocytic 
CC   leukemia, acute myeloid leukemia, cutaneous T-cell lymphoma, T-cell 
CC   lymphoma, a solid tumor, urothelial/bladder carcinoma, melanoma, lung 
CC   cancer, renal cell carcinoma, breast cancer, gastric and esophageal 
CC   cancer, head and neck cancer, colorectal cancer, ovarian cancer, non-
CC   small cell lung carcinoma, non-Hodgkin lymphoma, and squamous cell 
CC   carcinoma. The infection is a viral infection with HIV. The method 
CC   prolongs survival of the subjects compared to untreated subjects, and 
CC   prevents future recurrence of the neoplasia or infection. The present 
CC   sequence represents a human IL-15N72D mature protein that is encoded by 
CC   its gene used in the invention for treating a neoplasia or an infection 
CC   in a subject.
XX
SQ   Sequence 114 AA;

  Query Match             100.0%;  Score 581;  DB 23;  Length 114;
  Best Local Similarity   100.0%;  
  Matches  114;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NWVNVISDLKKIEDLIQSMHIDATLYTESDVHPSCKVTAMKCFLLELQVISLESGDASIH 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 NWVNVISDLKKIEDLIQSMHIDATLYTESDVHPSCKVTAMKCFLLELQVISLESGDASIH 60

Qy         61 DTVENLIILANDSLSSNGNVTESGCKECEELEEKNIKEFLQSFVHIVQMFINTS 114
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DTVENLIILANDSLSSNGNVTESGCKECEELEEKNIKEFLQSFVHIVQMFINTS 114


The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device  
In the present situation, rationales A, B and G are applicable.  Before the effective filing date of the claimed invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of Paul, wherein Paul teaches an adenoviral vector comprising a fusion protein comprising a first and second immunoregulating polypeptide and a neo-antigen with the teachings of Liu et al., wherein Liu teaches an immunological fusion partner. That is, for the purpose of treating a cancer in a subject, one of skill in the art would have found it prima facie obvious to substitute the fusion protein of Paul with the fusion protein of Liu et al. in the vector of Paul with a reasonable expectation of success. A reasonable expectation is present because Paul’s fusion protein comprises an IL-15 molecule and the fusion protein of Liu is IL-15N72D. Thus, one of skill in the art would have been motivated to determine the immunoregulating ability of the IL-15N72D protein of Liu in the vector of Paul. 
Additionally, the skilled artisan would have found it prima facie 
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.


Prior Art Rejection 2

Claim 160  remains rejected under 35 U.S.C. 103 as being unpatentable as being unpatentable over Paul (PgPub US20100196324A1, Published 8/5/2010, Reference 4 in IDS filed 1/15/2021) in view of Hacohen et al. (PgPub US20160101170A1, Filed 10/7/2015, Reference 7 in IDS filed 1/15/2021) and Liu et al. (PgPub US20150374790A1, Published 12/31/2015, Reference 5 in IDS filed 1/15/2021) as applied to 154-159, 161 and 163-166 above, and further in view of Ng et al. (WO2014012082A2, Published 1/16/2014, Reference 17 in IDS filed 1/15/2021).

The teachings of Paul, Hacohen et al. and Liu et al. are relied upon as detailed above. And although Paul teaches the composition comprises a linker, Paul fails to teach the linker is any of SEQ ID NO: 91- SEQ ID NO: 105 (as in claim 160). 
The alignment between SEQ ID NO: 100 (Qy, query) and the linker peptide taught by Ng et al. (Db, database) is provided below.
BBB68809
ID   BBB68809 standard; peptide; 14 AA.

AC   BBB68809;
XX
DT   13-MAR-2014  (first entry)
XX
DE   Linker peptide, SEQ:181.
XX
KW   anorectic; antiarthritic; antidiabetic; antiinflammatory; antipyretic;
KW   cancer; cytostatic; diabetes mellitus; endocrine-gen.; fever;
KW   gastrointestinal-gen.; immunosuppressive; metabolic disorder;
KW   metabolic-gen.; nutrition-disorder-gen.; obesity; ophthalmological;
KW   osteopathic; osteoporosis; protein engineering; protein therapy;
KW   retinopathy; rheumatoid arthritis; therapeutic; transplant rejection;
KW   tumor suppressor; ulcerative colitis; vascular disease; vasotropic.
XX
OS   Synthetic.
XX
CC PN   WO2014012082-A2.
XX
CC PD   16-JAN-2014.
XX
CC PF   12-JUL-2013; 2013WO-US050408.
XX
PR   13-JUL-2012; 2012US-0671640P.
PR   05-SEP-2012; 2012US-0697245P.
PR   30-JAN-2013; 2013US-0758701P.
PR   12-JUL-2013; 2013US-0845945P.
XX
CC PA   (ZYME-) ZYMEWORKS INC.
XX
CC PI   Dixit SB,  Dangelo IEP,  Sanches M,  Ng GYK;
XX
DR   WPI; 2014-B55835/13.
XX
CC PT   New heteromultimer comprising constructs comprising transporter 
CC PT   polypeptides, useful for treating cancer, inhibiting growth of a tumor, 
CC PT   and shrinking a tumor.
XX
CC PS   Disclosure; SEQ ID NO 181; 229pp; English.
XX
CC   The present invention relates to multifunctional heteromultimer proteins 
CC   which comprises constructs comprising transporter polypeptides. The 
CC   invention further claims: (1) a method of treating cancer by providing to
CC   a patient the pharmaceutical composition comprising the heteromultimer 
CC   above; (2) a method of inhibiting growth of a tumor by contacting the 
CC   tumor with the heteromultimer above; (3) a method of shrinking a tumor by
CC   contacting the tumor with the heteromultimer above; (4) a method of 
CC   designing self-associating polypeptides from a protein of interest; and 
CC   (5) a therapeutic scaffold comprising a heteromultimer above. The 
CC   heteromultimer and pharmaceutical composition are useful for treating 
CC   cancer, rheumatoid arthritis, ulcerative colitis, osteoporosis, diabetes,
CC   metabolic disorders, obesity, fever, retinopathy, vascular disorders and 
CC   transplant rejection. The present sequence represents a linker peptide 
CC   used for treating cancer.


  Sequence 14 AA;

  Query Match             100.0%;  Score 76;  DB 21;  Length 14;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGSGGSGGSGGSGG 14
              ||||||||||||||
Db          1 GGSGGSGGSGGSGG 14

When taken with the teachings of Paul, Hacohen and Liu et al., wherein the combination teaches a vector comprising a coding sequence of a first polypeptide fused in frame with the coding sequence of the second polypeptide through a linker for purposes of treating or preventing cancers, one of skill in the art would have been sufficiently motivated to substitute the generic linker taught in Paul with the linker taught in Ng because Ng teaches their linker is specifically used for treating cancer (see last line of Ng sequence summary on previous page). 
Thus, the combination would have been prima facie obvious.

Prior Art Rejection 3
Claim 162 remains 
The teachings of Paul, Hacohen and Liu et al. are relied upon as detailed above. However, none of the aforementioned references teach the tumor neo-antigen is the tumor neo-epitope POLA2 (as in claim 162).
Before the effective filing date of the claimed invention, using an approach based upon the screening of minigenes that encode mutated candidate antigens, Lu et al. identified mutated DNA polymerase alpha subunit B (POLA2) (as in claim 162) antigen as a target of tumor infiltrating lymphocytes (TIL) 2591 in melanoma patients (Abstract; Pg. 9, last paragraph). 
When taken with the teachings of Paul, wherein Paul teaches a composition comprising a fusion protein and a neo-antigen, such as the tumor neo-epitope melanoma antigen gene family 4 (MAGE), one of skill in the art would have found it prima facie obvious to substitute the MAGE4 of Paul with the POLA2 of Lu in the method of treating with a reasonable expectation of success.  The skilled artisan would have been sufficiently motivated to make such a substitution in order to determine the immune boosting response of the composition of Paul when MAGE4 is substituted for POLA2. 
Thus, the combination would have been prima facie obvious.


                                            Applicant’s Argument’s/Response to Arguments
Applicant argues: Claim 154 has been amended to define the method even more precisely as including sequencing the whole exome of the tumor sample and the whole exome of the matched normal tissue sample from the subject and identifying expressed mutations in 
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. As noted above, ‘Prior Art Rejection 1’ has been updated to reflect Hacohen’s teaching of a matched normal tissue sample from the subject. Additionally, Examiner disagrees with Applicant’s statement regarding the step of filtering. As noted at para. 491 of Hacohen, Hacohen teaches MHC-binding affinity was predicted across all possible 9-mer and 10-mer peptides generated from each somatic mutation and the corresponding wildtype peptide using NetMHCpan. Continuing, Hacohen teaches these tiled peptides were analyzed for their binding affinities (IC50 nM) to each class I alleles in the patients' HLA profile. An IC50 value of less than 150 nM was considered a predicted strong to intermediate binder, an IC50 of 150-500 nM was considered a predicted weak binder, while an IC50>500 nM was considered a non-binder. These steps disclosed in Hacohen are reasonably considered to be a ‘filtering step.’ 
Because Applicant’s arguments were not found persuasive, the rejection is maintained. 


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

	Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	
	
 /TITILAYO MOLOYE/ Primary Examiner, Art Unit 1632